Citation Nr: 0121581	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-15 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  The propriety of the rating reducing the 10 percent 
evaluation for the service-connected left knee anterior 
cruciate ligament laxity, history of torn medial meniscus, to 
a noncompensable evaluation, effective November 1, 2000.

2.  Entitlement to increased ratings for the service-
connected left knee anterior cruciate ligament laxity, 
history of torn medial meniscus, evaluated as 10 percent 
disabling prior to November 1, 2000, and noncompensable on 
and after November 1, 2000.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which continued the 10 percent evaluation assigned 
to the service-connected left knee anterior cruciate ligament 
laxity, history of torn medial meniscus.  A July 2000 rating 
reduced the 10 percent evaluation assigned to the service-
connected left knee disorder to noncompensable, effective 
November 1, 2000.

In a January 1999 rating, the RO denied secondary service 
connection for a back disability.  The veteran filed a notice 
of disagreement in November 1999, and the RO issued a 
statement of the case later that month.  Despite being 
advised of the time limits to do so, the veteran did not file 
a substantive appeal.  Nevertheless, the RO issued a 
supplemental statement of the case on this issue to the 
veteran in May 2000.  In an October 2000 statement, the 
veteran indicated that his secondary service connection back 
issue had not been addressed and he wanted to appeal this 
issue.  The RO should determine whether the October 2000 
statement represents a notice of disagreement to the May 2000 
determination or attempt to reopen the claim.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is, in addition to the reasons set forth below, required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

The record reflects that the veteran was treated at the VA 
Medical Center (VAMC), Battle Creek, Michigan, with regard to 
his service-connected knee disorder from September 1996 to 
September 1998.  As well, according to prescription records 
from the Battle Creek VAMC from 1997 to 2000, the veteran had 
been regularly receiving medications during that time period, 
including ibuprofen and acetaminophen.  However, the record 
is silent as to any treatment afforded the veteran by the 
VAMC following September 1998.  Given the foregoing, then, 
the Board is of the opinion that any additional treatment 
records from the Battle Creek VAMC from 1997 to the present 
would be helpful before further appellate consideration 
ensues.

The veteran has also contended that the December 1999 VA 
examination was inadequate in that range of motion testing 
was not properly conducted.  As the Board is attempting to 
obtain more up to date clinical information, this opportunity 
will be taken to request an updated rating examination of the 
veteran.

The RO must also consider the provisions of 38 C.F.R. 
§ 3.344(a) relative to the rating reduction, as the 10 
percent evaluation was in effect for more than 5 years.  It 
does not appear that the RO has done so.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate 
action to procure complete copies of 
clinical reports which were prepared in 
conjunction with treatment rendered the 
veteran at the VA Medical Center in 
Battle Creek, covering the period from 
1997 to the present.

2.  The RO should schedule the veteran 
for an appropriate VA examination in 
order to determine the severity of the 
service-connected left knee anterior 
cruciate ligament laxity, history of 
torn medial meniscus.  If possible, the 
examination should be conducted by a 
physician who has not previously 
examined the veteran.  All indicated 
studies should be performed.  The claims 
folder must be provided to the examiner 
for use in the study of the veteran's 
case.  The examiner should specifically 
report range of motion of the knee; 
whether instability is present, and if 
so, the severity thereof; whether there 
is the inability to perform the normal 
working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance; the degree 
of functional loss due to pain; and 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  The examiner must provide a 
comprehensive report, including complete 
rationales for all conclusions.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.

4.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated 
with the claims folder.  The application 
of all pertinent Diagnostic Codes should 
be considered, and all other applicable 
VA regulations should be specifically 
discussed, to include consideration of 
38 C.F.R. § 3.344(a) and referring the 
case for assignment of an extraschedular 
rating or ratings, in accordance with 
38 C.F.R. § 3.321(b) (2000).

5.  If the benefit or benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
SSOC should contain reference to 
documentation that notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is complete.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


